Exhibit 10.1

REGISTRATION RIGHTS AGREEMENT

April 20, 2016

Newell Brands Inc., a Delaware corporation, (the “Company”), proposes to issue
in exchange for certain outstanding senior notes of Jarden Corporation, a
Delaware corporation (“Jarden”), its 3 3/4% Senior Notes due 2021 and 5% Senior
Notes due 2023 upon the terms set forth in the Dealer Manager Agreement (as
defined herein). Accordingly, as an inducement for the Dealer Manager (as
defined herein) to enter into the Dealer Manager Agreement, the Company agrees
with the Dealer Manager for the benefit of Holders (as defined herein) as
follows:

In consideration of the foregoing, the parties hereto agree as follows:

1. Definitions. As used in this Agreement, the following capitalized defined
terms shall have the following meanings:

“2021 Notes” shall mean the 3 3/4% Senior Notes due 2021 of the Company, issued
pursuant to the Private Exchange Offer.

“2023 Notes” shall mean the 5% Senior Notes due 2023 of the Company, issued
pursuant to the Private Exchange Offer.

“Automatic Shelf Registration” shall mean an “automatic shelf registration
statement” as that term is defined in Rule 405 of the Securities Act.

“Business Day” shall mean each Monday, Tuesday, Wednesday, Thursday and Friday
which is not a day on which banking institutions in The City of New York are
authorized or obligated by law or executive order to close and which shall be a
“business day” as defined under Rule 14d-1 of the General Rules and Regulations
under the Exchange Act.

“Company” shall have the meaning set forth in the preamble and shall also
include the Company’s successors.

“Dealer Manager Agreement” shall mean the Dealer Manager Agreement, dated March
21, 2016, between the Dealer Manager and the Company.

“Dealer Manager” shall mean Goldman, Sachs & Co.

“Depositary” shall mean The Depository Trust Company, or any other depositary
for the New Notes appointed by the Company; provided, however, that such
depositary must have an address in the Borough of Manhattan, in the City of New
York.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Exchange Offer” shall mean the exchange offer by the Company of Exchange
Securities for Registrable Securities pursuant to Section 2.1 hereof.



--------------------------------------------------------------------------------

“Exchange Offer Registration Statement” shall mean an exchange offer
registration statement on Form S-4 (or, if applicable, on another appropriate
form), and all amendments and supplements to such registration statement,
including the Prospectus contained therein, all exhibits thereto and all
documents incorporated by reference therein.

“Exchange Period” shall have the meaning set forth in Section 2.1 hereof.

“Exchange Securities” shall mean the notes issued by the Company under the
Indenture containing terms identical to the New Notes in all material respects
(except for references to certain interest rate provisions, restrictions on
transfers and restrictive legends), to be offered to Holders of New Notes in
exchange for Registrable Securities pursuant to the Exchange Offer.

“Expiration Date” shall mean the date on which all the Participating
Broker-Dealers have sold all Exchange Securities held by them.

“Holder” shall mean each person, for so long as it owns any Registrable
Securities, and each of its successors, assigns and direct and indirect
transferees who become owners of Registrable Securities under the Indenture and
each Participating Broker-Dealer that holds Exchange Securities for so long as
such Participating Broker-Dealer is required to deliver a prospectus meeting the
requirements of the Securities Act in connection with any resale of such
Exchange Securities.

“Indenture” shall mean the Indenture, dated as of November 19, 2014, by and
between the Company and U.S. Bank National Association, as trustee and the
officers’ certificate thereunder establishing the terms of the New Notes, as the
same may be amended, supplemented, waived or otherwise modified from time to
time in accordance with the terms thereof.

“Jarden” shall have the meaning set forth in the preamble.

“Majority Holders” shall mean the Holders of a majority of the aggregate
principal amount of Outstanding (as defined in the Indenture) Registrable
Securities or such smaller amount of Registrable Securities for which action is
to be taken; provided that whenever the consent or approval of Holders of a
specified percentage of Registrable Securities is required hereunder,
Registrable Securities held by the Company and other obligors on the New Notes
or any Affiliate (as defined in the Indenture) of the Company shall be
disregarded in determining whether such consent or approval was given by the
Holders of such required percentage amount.

“Old Notes” shall mean, collectively, the 3 3/4% Senior Notes due 2021 of Jarden
and the 5% Senior Notes due 2023 of Jarden issued on July 14, 2014 and October
30, 2015, respectively.

“New Notes” shall mean, collectively, the 2021 Notes and the 2023 Notes.

“Participating Broker-Dealer” shall mean the Dealer Manager, and any other
broker-dealer who acquired Registrable Securities for its own account as a
result of market-making or other trading activities and exchanges Registrable
Securities in the Exchange Offer for Exchange Securities.

 

2



--------------------------------------------------------------------------------

“Person” shall mean any individual, corporation, partnership, joint venture,
trust, limited liability company, unincorporated organization or government or
any agency or political subdivision thereof.

“Private Exchange Offer” shall mean the Company’s offer to exchange any and all
of the Old Notes for the corresponding series of New Notes upon the terms and
subject to the conditions set forth in a confidential offering memorandum dated
March 21, 2016 and accompanying letter of transmittal, in each case, as may be
amended or supplemented (including by documents incorporated by reference
therein).

“Prospectus” shall mean the prospectus included in a Registration Statement,
including any preliminary prospectus, and any such prospectus as amended or
supplemented by any prospectus supplement, including any such prospectus
supplement with respect to the terms of the offering of any portion of the
Registrable Securities covered by a Shelf Registration Statement, and by all
other amendments and supplements to a prospectus, including post-effective
amendments, and in each case including all material incorporated by reference
therein.

“Registrable Securities” shall mean the New Notes; provided, however, that New
Notes shall cease to be Registrable Securities when (i) a Registration Statement
with respect to such New Notes shall have been declared effective under the
Securities Act and such New Notes shall have been disposed of pursuant to such
Registration Statement, (ii) such New Notes have been sold to the public
pursuant to Rule 144 under the Securities Act, (iii) such New Notes shall have
ceased to be Outstanding or (iv) the Exchange Offer is consummated (except in
the case of New Notes purchased from the Company and continued to be held by the
Participating Broker-Dealers).

“Registration Expenses” shall mean any and all expenses incident to performance
of or compliance by the Company with this Agreement, including, without
limitation: (i) all SEC, stock exchange or Financial Industry Regulatory
Authority, Inc. (“FINRA”) registration and filing fees, including, if
applicable, the reasonable fees and expenses of any “qualified independent
underwriter” (and its counsel) that is required to be retained by any holder of
Registrable Securities in accordance with the rules and regulations of FINRA,
(ii) all fees and expenses incurred in connection with compliance with state
securities or blue sky laws and compliance with the rules of FINRA (including
reasonable fees and disbursements of counsel for any underwriters or Holders in
connection with blue sky qualification of any of the Exchange Securities or
Registrable Securities and any filings with FINRA), (iii) all expenses of any
Persons in preparing or assisting in preparing, word processing, printing and
distributing any Registration Statement, any Prospectus, any amendments or
supplements thereto, any underwriting agreements, securities sales agreements
and other documents relating to the performance of and compliance with this
Agreement, (iv) all fees and expenses incurred in connection with the listing,
if any, of any of the Registrable Securities on any securities exchange or
exchanges, (v) all rating agency fees, (vi) the fees and disbursements of
counsel for the Company and of the independent public accountants of the
Company, including the

 

3



--------------------------------------------------------------------------------

expenses of any special audits or “cold comfort” letters required by or incident
to such performance and compliance, (vii) the fees and expenses of the Trustee,
and any escrow agent or custodian, (viii) the reasonable fees and disbursements
of one firm, at any one time, of legal counsel selected by the Dealer Manager or
the Majority Holders to represent the Holders of Registrable Securities and (ix)
any reasonable fees and disbursements of the underwriters customarily required
to be paid by issuers or sellers of securities and the fees and expenses of any
special experts retained by the Company in connection with any Registration
Statement, but excluding underwriting discounts and commissions and transfer
taxes, if any, relating to the sale or disposition of Registrable Securities by
a Holder.

“Registration Statement” shall mean any registration statement of the Company
which covers any of the Exchange Securities or Registrable Securities pursuant
to the provisions of this Agreement, and all amendments and supplements to any
such Registration Statement, including post-effective amendments, in each case
including the Prospectus contained therein, all exhibits thereto and all
material incorporated by reference therein.

“SEC” shall mean the United States New Notes and Exchange Commission or any
successor agency or governmental body performing the functions currently
performed by the United States Securities and Exchange Commission.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Settlement Date” shall mean the latest settlement date relating to the Private
Exchange Offer.

“Shelf Registration” shall mean a registration effected pursuant to Section 2.2
hereof.

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Company pursuant to the provisions of Section 2.2 of this Agreement,
including any Automatic Shelf Registration, if applicable, which covers all of
the Registrable Securities on an appropriate form under Rule 415 under the
Securities Act, or any similar rule that may be adopted by the SEC, and all
amendments and supplements to such registration statement, including
post-effective amendments, in each case including the Prospectus contained
therein, all exhibits thereto and all material incorporated by reference
therein.

“TIA” shall mean the Trust Indenture Act of 1939, as amended.

“Trustee” shall mean the trustee with respect to the New Notes under the
Indenture.

 

4



--------------------------------------------------------------------------------

2. Registration Under the Securities Act.

2.1. Exchange Offer.1 Unless the Exchange Offer would violate applicable law or
any applicable interpretation of the staff of the SEC, the Company shall, for
the benefit of the Holders, at the Company’s cost, use its commercially
reasonable efforts (A) to file with the SEC, within 180 days after the
Settlement Date, the Exchange Offer Registration Statement with respect to the
Exchange Offer and the issuance and delivery to the Holders, in exchange for
each series of Registrable Securities, of a like principal amount of the
corresponding series of Exchange Securities, (B) to cause the Exchange Offer
Registration Statement to be declared effective under the Securities Act within
240 days following the Settlement Date (unless the Exchange Offer Registration
Statement is reviewed by the SEC, in which case within 300 days following the
Settlement Date), (C) to keep the Exchange Offer Registration Statement
effective until the closing of the Exchange Offer and (D) unless the Exchange
Offer would not be permitted by applicable law or SEC policy, to cause the
Exchange Offer to be consummated within 270 days following the Settlement Date
(unless the Exchange Offer Registration Statement is reviewed by the SEC, in
which case within 330 days following the Settlement Date). The Exchange
Securities will be issued under the Indenture or an indenture identical in all
material respects to the Indenture. After the effectiveness of the Exchange
Offer Registration Statement, the Company shall promptly commence the Exchange
Offer, it being the objective of such Exchange Offer to enable each Holder
eligible and electing to exchange Registrable Securities for Exchange Securities
(assuming that such Holder (A) is not an affiliate of the Company within the
meaning of Rule 405 under the Securities Act (an “Affiliate”), (B) is not a
broker-dealer tendering Registrable Securities acquired directly from the
Company or one of its Affiliates for its own account, (C) acquired the
applicable series of Exchange Securities in the ordinary course of such Holder’s
business and (D) at the time of the consummation of the Exchange Offer has no
arrangements or understandings with any Person to participate in the Exchange
Offer for the purpose of distributing the applicable series of Exchange
Securities) to transfer such Exchange Securities from and after their receipt
without any limitations or restrictions under the Securities Act and without
material restrictions under the securities laws of a substantial portion of the
several states of the United States.

In connection with the Exchange Offer, the Company will:

(A) as promptly as practicable after the Exchange Offer Registration Statement
has been declared effective by the SEC, mail to each Holder a copy of the
Prospectus forming part of the Exchange Offer Registration Statement, together
with an appropriate letter of transmittal and related documents;

(B) keep the Exchange Offer open for acceptance for a period of not less than 20
Business Days after the date notice thereof is mailed to the Holders (or longer
if required by applicable law) (such period referred to herein as the “Exchange
Period”);

(C) utilize the services of the Depositary for the Exchange Offer;

 

1  Time periods to be conformed to time periods in new issue registration rights
agreement to the extent the new issue is executed on a 144A basis.

 

5



--------------------------------------------------------------------------------

(D) permit Holders to withdraw tendered Registrable Securities at any time prior
to 5:00 p.m. (Eastern Time) on the last Business Day of the Exchange Period, by
sending to the institution specified in the notice a telegram, telex, facsimile
transmission or letter setting forth the name of such Holder, the principal
amount of Registrable Securities delivered for exchange and a statement that
such Holder is withdrawing such Holder’s election to have such New Notes
exchanged;

(E) notify each Holder that any Registrable Security not tendered will remain
outstanding and continue to accrue interest, but will not retain any rights
under this Agreement (except in the case of Participating Broker Dealers as
provided herein); and

(F) otherwise comply in all material respects with all applicable laws relating
to the Exchange Offer.

As soon as practicable after the close of the Exchange Offer the Company shall:

(A) accept for exchange all Registrable Securities duly tendered and not validly
withdrawn pursuant to the Exchange Offer in accordance with the terms of the
Exchange Offer Registration Statement and the letter of transmittal, which shall
be an exhibit thereto;

(B) deliver or cause to be delivered all Registrable Securities accepted for
exchange to the Trustee for cancellation; and

(C) cause the Trustee promptly to authenticate and deliver Exchange Securities
to each Holder of Registrable Securities so accepted for exchange in a principal
amount equal to the principal amount of the Registrable Securities of such
Holder so accepted for exchange.

Interest on each Exchange Security will accrue from the last date on which
interest was paid on the Registrable Securities surrendered in exchange therefor
or, if no interest has been paid on the Registrable Securities, from the date of
original issuance. The Exchange Offer shall not be subject to any conditions,
other than (A) that the Exchange Offer, or the making of any exchange by a
Holder, does not violate applicable law or any applicable interpretation of the
staff of the SEC, (B) the valid tendering of Registrable Securities in
accordance with the Exchange Offer, (C) that each Holder of Registrable
Securities exchanged in the Exchange Offer shall have represented that (i) it is
not an affiliate of the Company within the meaning of Rule 405 under the
Securities Act, (ii) it is not a broker-dealer tendering a series of Registrable
Securities acquired directly from the Company or one of its Affiliates for its
own account in exchange for the corresponding series of Exchange Securities,
(iii) all of the Exchange Securities to be received by it shall be acquired in
the ordinary course of its business and (iv) at the time of the consummation of
the Exchange Offer it is not engaged in, and does not intend to engage in, and
shall have no arrangement or understanding with any Person to participate in,
the distribution (within the meaning of the Securities Act) of the Exchange
Securities, and shall have made such other representations as may be reasonably
necessary under applicable SEC rules, regulations or interpretations to render
the use of Form S-4 or other appropriate form under the Securities Act available
and (D) that no action or proceeding

 

6



--------------------------------------------------------------------------------

shall have been instituted or threatened in any court or by or before any
governmental agency with respect to the Exchange Offer which, in the Company’s
judgment, would reasonably be expected to impair the ability of the Company to
proceed with the Exchange Offer. The Company shall use its reasonable commercial
efforts to inform the Dealer Manager of the names and addresses of the Holders
to whom the Exchange Offer is made, and the Dealer Manager shall have the right,
subject to applicable securities laws, to contact such Holders and otherwise
facilitate the tender of Registrable Securities in the Exchange Offer.

The Company shall use its reasonable commercial efforts to keep the Exchange
Offer Registration Statement effective and to amend and supplement the
Prospectus contained therein, in order to permit such Prospectus to be lawfully
delivered by all persons subject to the prospectus delivery requirements of the
Securities Act for such period of time as such persons must comply with such
requirements in order to resell the Exchange Securities; provided, however, that
in the case where such prospectus and any amendment or supplement thereto must
be delivered by a Participating Broker-Dealer, such period shall terminate at
the earlier to occur of (x) 180 days after the expiration of the Exchange Offer
and (y) the Expiration Date.

The Company shall not be obligated to keep the Exchange Offer Registration
Statement effective or to permit the use of any Prospectus forming a part of the
Exchange Offer Registration Statement if (i) the Company determines, in its
reasonable judgment, upon advice of counsel that the continued effectiveness and
use of the Exchange Offer Registration Statement would (x) require the
disclosure of material information that the Company has a bona fide business
reason for preserving as confidential or (y) interfere with any financing,
acquisition, corporate reorganization or other material transaction involving
the Company or any of its subsidiaries; and provided, further, that the failure
to keep the Exchange Offer Registration Statement effective and usable for
offers and sales of Registrable Securities for such reasons shall last no longer
than 45 consecutive calendar days or no more than an aggregate of 90 calendar
days during any consecutive twelve-month period (whereafter a Registration
Default, as hereinafter defined, shall occur) and (ii) the Company promptly
thereafter complies with the requirements of Section 3(L) hereof, if applicable;
any such period during which the Company is excused from keeping the Exchange
Offer Registration Statement effective and usable for offers and sales of
Registrable Securities is referred to herein as a “Exchange Offer Suspension
Period”; an Exchange Offer Suspension Period shall commence on and include the
date that the Company gives notice to the Holders that the Exchange Offer
Registration Statement is no longer effective or the Prospectus included therein
is no longer usable for offers and sales of Registrable Securities as a result
of the application of the proviso of the foregoing sentence, stating the reason
therefor, and shall end on the earlier to occur of the date on which each seller
of Registrable Securities covered by the Exchange Offer Registration Statement
either receives the copies of the supplemented or amended Prospectus or is
advised in writing by the Company that use of the Prospectus may be resumed.

The Company acknowledges that pursuant to current interpretations by the SEC’s
staff of Section 5 of the Securities Act, in the absence of applicable exemption
therefrom, (i) each Holder which is a broker-dealer electing to exchange New
Notes for Exchange

 

7



--------------------------------------------------------------------------------

Securities (an “Exchanging Dealer”), is required to deliver a prospectus
containing information substantially in the form set forth in (a) Annex A
hereto, (b) Annex B hereto in the “Exchange Offer Procedures” section and the
“Purpose of the Exchange Offer” section, and (c) Annex C hereto in the “Plan of
Distribution” section of such prospectus in connection with a sale of any such
Exchange Securities received by such Exchanging Dealer pursuant to the Exchange
Offer and to include in the Letter of Transmittal delivered pursuant to the
Exchange Offer, the information set forth in Annex D hereto and (ii) an
Exchanging Dealer that elects to sell Exchange Securities acquired in an
exchange for New Notes constituting any portion of an unsold allotment, is
required to deliver a prospectus containing the information required by Item 507
or Item 508 of Regulation S-K under the Securities Act, as applicable, in
connection with such sale.

2.2. Shelf Registration. In the event that (A) the Company reasonably determines
that changes in law, SEC rules or regulations or applicable interpretations
thereof by the staff of the SEC do not permit the Company to effect the Exchange
Offer as contemplated by Section 2.1 hereof, (B) for any other reason, the
Exchange Offer is not consummated on or prior to 270 days following the
Settlement Date (unless the Exchange Offer Registration Statement is reviewed by
the SEC, in which case on or prior to 330 days following the Settlement Date) or
(C) a Holder notifies the Company within 20 Business Days following the
consummation of the Exchange Offer that (i) it is not permitted by applicable
law, SEC rules or regulations or applicable interpretations thereof by the staff
of the SEC to participate in the Exchange Offer, (ii) it may not resell Exchange
Securities with the Prospectus included as part of the Exchange Offer
Registration Statement or (iii) it is a broker-dealer and owns Registrable
Securities acquired directly from the Company or one of the Company’s
Affiliates, then in case of each of clauses (A) through (C) the Company shall,
at its cost, in lieu of effecting (or, in the case of clause (C), in addition to
effecting) the registration of the Exchange Securities pursuant to the Exchange
Offer Registration Statement:

(A) as promptly as practicable, file with the SEC, and thereafter shall use its
reasonable commercial efforts to cause to be declared effective no later than
180 days following the date on which the Company became obligated to file with
the SEC the Shelf Registration Statement (unless the Exchange Offer Registration
Statement is reviewed by the SEC, in which case no later than 240 days following
the date on which the Company became obligated to file with the SEC the Shelf
Registration Statement), a Shelf Registration Statement relating to the offer
and sale of the Registrable Securities by the Holders from time to time in
accordance with the methods of distribution elected by the Majority Holders
participating in the Shelf Registration and set forth in such Shelf Registration
Statement; provided, however, that nothing in this Section 2.2 shall require the
filing of a Shelf Registration Statement prior to the deadline for filing the
Exchange Offer Registration Statement set forth in Section 2.1; provided,
further, that no Holder shall be entitled to be named as a selling security
holder in the Shelf Registration Statement or to use the Prospectus forming a
part thereof for resales of Registrable Securities unless such Holder has signed
and returned to the Company a notice and questionnaire as distributed by the
Company consenting to such Holder’s inclusion in the Prospectus as a selling
security holder, evidencing such Holder’s agreement to be bound by the
applicable provisions of this Agreement and providing such further information
to the Company as the Company may reasonably request;

 

8



--------------------------------------------------------------------------------

(B) use its reasonable commercial efforts to keep the Shelf Registration
Statement continuously effective in order to permit the Prospectus forming a
part thereof to be usable by Holders until the earlier of one year from the
Settlement Date (plus the number of days in any Suspension Period) and the date
that all of the Registrable Securities have been sold pursuant thereto or cease
to be outstanding or otherwise Registrable Securities; provided, however, that
the Company shall not be obligated to keep the Shelf Registration Statement
effective or to permit the use of any Prospectus forming a part of the Shelf
Registration Statement if (i) the Company determines, in its reasonable
judgment, upon advice of counsel that the continued effectiveness and use of the
Shelf Registration Statement would (x) require the disclosure of material
information which the Company has a bona fide business reason for preserving as
confidential or (y) interfere with any financing, acquisition, corporate
reorganization or other material transaction involving the Company or any of its
subsidiaries; provided, however, that in no event shall the Company be required
to disclose the business reasons for such suspension; and provided, further,
that the failure to keep the Shelf Registration Statement effective and usable
for offers and sales of Registrable Securities for such reasons shall last no
longer than 45 consecutive calendar days or no more than an aggregate of 90
calendar days during any consecutive twelve-month period (whereafter a
Registration Default, as hereinafter defined, shall occur) and (ii) the Company
promptly thereafter complies with the requirements of Section 3(L) hereof, if
applicable; any such period during which the Company is excused from keeping the
Shelf Registration Statement effective and usable for offers and sales of
Registrable Securities is referred to herein as a “Suspension Period”; a
Suspension Period shall commence on and include the date that the Company gives
notice to the Holders that the Shelf Registration Statement is no longer
effective or the Prospectus included therein is no longer usable for offers and
sales of Registrable Securities as a result of the application of the proviso of
the foregoing sentence, stating the reason therefor, and shall end on the
earlier to occur of the date on which each seller of Registrable Securities
covered by the Shelf Registration Statement either receives the copies of the
supplemented or amended Prospectus or is advised in writing by the Company that
use of the Prospectus may be resumed.

The Company shall not permit any securities other than Registrable Securities to
be included in the Shelf Registration Statement. The Company further agrees, if
necessary, to supplement or amend the Shelf Registration Statement, as required
by Section 3(B) below, and to furnish to the Holders of Registrable Securities
copies of any such supplement or amendment promptly after its being used or
filed with the SEC.

2.3. Expenses. The Company shall pay all Registration Expenses in connection
with the registration pursuant to Section 2.1 or 2.2 hereof. Each Holder shall
pay all underwriting discounts and commissions and transfer taxes, if any,
relating to the sale or disposition of such Holder’s Registrable Securities
pursuant to the Shelf Registration Statement.

2.4. Effectiveness.

(A) An Exchange Offer Registration Statement pursuant to Section 2.1 will not be
deemed to have become effective unless it has been declared

 

9



--------------------------------------------------------------------------------

effective by the SEC, and a Shelf Registration Statement pursuant to Section 2.2
will not be deemed to have become effective unless it has been declared
effective by the SEC or has otherwise become effective under Rule 462 under the
Securities Act or any other applicable rule; provided, however, that if, after
such Registration Statement has been declared effective or has otherwise become
effective, the offering of Registrable Securities pursuant to an Exchange Offer
Registration Statement or a Shelf Registration Statement is interfered with by
any stop order, injunction or other order or requirement of the SEC or any other
governmental agency or court, such Registration Statement will be deemed not to
have become effective during the period of such interference, until the offering
of Registrable Securities pursuant to such Registration Statement may legally
resume.

2.5. Interest. In the event that (A) the Exchange Offer is not consummated or a
Shelf Registration Statement is not declared effective, in either case, on or
prior to the 270th calendar day following the Settlement Date (unless the
Exchange Offer Registration Statement or the Shelf Registration Statement is
reviewed by the SEC, in which case, on or prior to the 330th day following the
Settlement Date) or (B) the Exchange Offer Registration Statement or the Shelf
Registration Statement is filed and declared effective but shall thereafter
either be withdrawn by the Company or becomes subject to an effective stop order
suspending the effectiveness of such registration statement, except as
specifically permitted by the penultimate paragraph of Section 2.1 or Section
2.2(B) hereof, in each case without being succeeded within 30 days by an
amendment thereto or an additional registration statement filed and declared
effective (each such event referred to in clauses (A) and (B) above, a
“Registration Default”), the interest rate borne by the Registrable Securities
shall be increased (“Additional Interest”) by one-fourth of one percent (0.25%)
per annum upon the occurrence of each Registration Default, which rate will
increase by an additional one-fourth of one percent (0.25%) per annum if such
Registration Default has not been cured within 90 days after occurrence thereof
and continuing until all Registration Defaults have been cured, provided that
the aggregate amount of any such increase in the interest rate on the
Registrable Securities shall in no event exceed one-half of one percent (0.50%)
per annum; and provided, further, that if the Exchange Offer Registration
Statement is not declared effective on or prior to the 240th calendar day
following the Settlement Date (unless the Exchange Offer Registration Statement
is reviewed by the SEC, in which case, on or prior to the 300th day following
the Settlement Date), and the Company shall request Holders of New Notes to
provide information required by the applicable rules of the SEC for inclusion in
the Shelf Registration Statement, then Registrable Securities owned by Holders
who do not deliver such information to the Company or who do not provide
comments on the Shelf Registration Statement when reasonably requested by the
Company will not be entitled to any such increase in the interest rate for any
day after the 270th day following the Settlement Date (unless the Exchange Offer
Registration Statement or the Shelf Registration Statement is reviewed by the
SEC, in which case, on or prior to the 330th day following the Settlement
Date). All accrued Additional Interest shall be paid to Holders of Registrable
Securities in the same manner and at the same time as regular payments of
interest on the Registrable Securities. Following the cure of all Registration
Defaults, the accrual of Additional Interest will cease and the interest rate on
the Registrable Securities will revert to the original rate.

 

10



--------------------------------------------------------------------------------

3. Registration Procedures. In connection with the obligations of the Company
with respect to Registration Statements pursuant to Sections 2.1 and 2.2 hereof,
the Company shall:

(A) prepare and file with the SEC a Registration Statement, within the relevant
time period specified in Section 2, on the appropriate form under the Securities
Act, which form shall (i) be selected by the Company, (ii) in the case of a
Shelf Registration, be available for the sale of the Registrable Securities by
the selling Holders thereof and (iii) comply as to form in all material respects
with the requirements of the applicable form and include or incorporate by
reference all financial statements required by the SEC to be filed therewith or
incorporated by reference therein, and use its reasonable commercial efforts to
cause such Registration Statement to become effective and remain effective in
accordance with Section 2 hereof;

(B) use reasonable commercial efforts to cause (i) any Registration Statement
and any amendment thereto, when it becomes effective, not to contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading and
(ii) subject to the penultimate paragraph of Section 2.1 and Section 2.2(B), any
Prospectus forming part of any Registration Statement, and any supplement to
such Prospectus (as amended or supplemented from time to time), not to include
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading;

(C) subject to the limitations contained in Section 2.2(B), prepare and file
with the SEC such amendments and post-effective amendments to each Registration
Statement as may be necessary under applicable law to keep such Registration
Statement effective for the applicable period; and cause each Prospectus to be
supplemented by any required prospectus supplement, and as so supplemented to be
filed pursuant to Rule 424 (or any similar provision then in force) under the
Securities Act and comply with the provisions of the Securities Act, the
Exchange Act and the rules and regulations thereunder applicable with respect to
the disposition of all securities covered by each Registration Statement during
the applicable period in accordance with the intended method or methods of
distribution reasonably requested by the selling Holders thereof (including
sales by any Participating Broker-Dealer);

(D) in the case of a Shelf Registration, (i) notify each Holder of Registrable
Securities, at least seven (7) calendar days prior to filing, that a Shelf
Registration Statement with respect to the Registrable Securities is being filed
and advising such Holders that the distribution of Registrable Securities will
be made in accordance with the methods reasonably requested by the Majority
Holders participating in the Shelf Registration, (ii) furnish to each Holder of
Registrable Securities and to each underwriter of an underwritten offering of
Registrable Securities, if any, without charge, as many copies of each
Prospectus, including each preliminary Prospectus, and any amendment or
supplement thereto, and such other documents as such Holder or underwriter may
reasonably request, including financial statements and schedules and, if the
Holder so requests, all exhibits in order to facilitate the public sale or other

 

11



--------------------------------------------------------------------------------

disposition of the Registrable Securities and (iii) hereby consent to the use of
the Prospectus or any amendment or supplement thereto by each of the selling
Holders of Registrable Securities in connection with the offering and sale of
the Registrable Securities covered by the Prospectus or any amendment or
supplement thereto, save and except during any Suspension Period;

(E) use its reasonable commercial efforts to register or qualify the Registrable
Securities under such state securities or blue sky laws of such jurisdictions as
any Holder of Registrable Securities covered by a Registration Statement and
each underwriter of an underwritten offering of Registrable Securities shall
reasonably request by the time the applicable Registration Statement is declared
effective by the SEC, and do any and all other acts and things that may be
reasonably necessary or advisable to enable each such Holder and underwriter to
consummate the disposition in each such jurisdiction of such Registrable
Securities owned by such Holder; provided, however, that the Company shall not
be required to (i) qualify as a foreign corporation or as a dealer in securities
in any jurisdiction where it would not otherwise be required to qualify but for
this Section 3(E) or (ii) take any action which would subject it to general
service of process or taxation in any such jurisdiction where it is not then so
subject;

(F) notify promptly counsel for the Dealer Managers, each Holder of Registrable
Securities under the Shelf Registration, if applicable, or any Participating
Broker-Dealer who has notified the Company that it is utilizing the Prospectus
contained in the Exchange Offer Registration Statement (i) when a Registration
Statement has become effective and when any post-effective amendments and
supplements thereto become effective, (ii) of any request by the SEC or any
state securities authority for post-effective amendments and supplements to a
Registration Statement and Prospectus or for additional information after the
Registration Statement has become effective, (iii) of the issuance by the SEC or
any state securities authority of any stop order suspending the effectiveness of
a Registration Statement or the initiation of any proceedings for that purpose,
(iv) in the case of a Shelf Registration, if, between the effective date of the
Shelf Registration Statement and the closing of any sale of Registrable
Securities covered thereby, the representations and warranties of the Company
contained in any underwriting agreement, securities sales agreement or other
similar agreement, if any, relating to the offering cease to be true and correct
in all material respects, (v) of the happening of any event or the discovery of
any facts during the period the Shelf Registration Statement is effective that
would cause a Registration Statement or the related Prospectus to contain an
untrue statement of material fact or omit to state any material fact required to
be stated therein or necessary to make the statements therein not misleading,
(vi) of the receipt by the Company of any notification with respect to the
suspension of the qualification of the Registrable Securities or the Exchange
Securities, as the case may be, for sale in any jurisdiction or the initiation
or threatening of any proceeding for such purpose and (vii) of any determination
by the Company that a post-effective amendment to a Registration Statement would
be appropriate;

(G) in the case of the Exchange Offer Registration Statement (a) include in the
Exchange Offer Registration Statement a section entitled “Plan of Distribution,”
which section shall be reasonably acceptable to the Dealer Manager on

 

12



--------------------------------------------------------------------------------

behalf of the Participating Broker-Dealers, and which shall contain a summary
statement of the positions taken or policies made by the staff of the SEC with
respect to the potential “underwriter” status of any broker-dealer that holds
Registrable Securities acquired for its own account as a result of market-making
activities or other trading activities and that will be the beneficial owner (as
defined in Rule 13d-3 under the Exchange Act) of Exchange Securities to be
received by such broker-dealer in the Exchange Offer, including a statement that
any such broker-dealer who receives Exchange Securities for Registrable
Securities pursuant to the Exchange Offer may be deemed a statutory underwriter
and must deliver a prospectus meeting the requirements of the Securities Act in
connection with any resale of such Exchange Securities, (b) furnish to each
Participating Broker-Dealer who has delivered to the Company the notice referred
to in Section 3(F), without charge, as many copies of each Prospectus included
in the Exchange Offer Registration Statement, including any preliminary
prospectus, and any amendment or supplement thereto, as such Participating
Broker-Dealer may reasonably request, (c) hereby consent to the use of the
Prospectus forming part of the Exchange Offer Registration Statement or any
amendment or supplement thereto, by any Person subject to the prospectus
delivery requirements of the SEC, including all Participating Broker-Dealers, in
connection with the sale or transfer of the Exchange Securities covered by the
Prospectus or any amendment or supplement thereto for up to 180 days after the
expiration of the Exchange Offer except during any Exchange Offer Suspension
Period, and (d) include in the transmittal letter or similar documentation to be
executed by an exchange offeree in order to participate in the Exchange Offer
(i) the following provision:

“If the exchange offeree is a broker-dealer holding Registrable Securities
acquired for its own account as a result of market-making activities or other
trading activities, it will deliver a prospectus meeting the requirements of the
Securities Act in connection with any resale of Exchange Securities received in
respect of such Registrable Securities pursuant to the Exchange Offer,”

and (ii) a statement to the effect that a broker-dealer by making the
acknowledgment described in clause (i) and by delivering a Prospectus in
connection with the exchange of Registrable Securities, the broker-dealer will
not be deemed to admit that it is an underwriter within the meaning of the
Securities Act;

(H) (i) in the case of an Exchange Offer, furnish counsel for the Dealer Manager
and (ii) in the case of a Shelf Registration, furnish counsel for the Holders of
Registrable Securities, copies of any comment letters received from the SEC or
any other request by the SEC or any state securities authority for amendments or
supplements to a Registration Statement and Prospectus or for additional
information;

(I) make every commercially reasonable effort to obtain the withdrawal of any
order suspending the effectiveness of a Registration Statement as soon as
practicable and provide prompt notice to legal counsel for the Holders of the
withdrawal of any such order;

(J) in the case of a Shelf Registration, furnish to each Holder of Registrable
Securities, and each underwriter, if any, without charge, at least one

 

13



--------------------------------------------------------------------------------

conformed copy of each Registration Statement and any post-effective amendment
thereto, including financial statements and schedules (without documents
incorporated therein by reference and all exhibits thereto, unless requested);

(K) in the case of a Shelf Registration, cooperate with the selling Holders of
Registrable Securities to facilitate the timely preparation and delivery of
certificates representing Registrable Securities to be sold to the extent not
held with the Depositary through Cede & Co., to remove any restrictive legends,
and enable such Registrable Securities to be in such denominations (consistent
with the provisions of the Indenture) and registered in such names as the
selling Holders or the underwriters, if any, may reasonably request at least
three Business Days prior to the closing of any sale of Registrable Securities;

(L) upon the occurrence of any event or the discovery of any facts, each as
contemplated by Sections 3(F)(ii), (iii), (v), (vi) and (vii) hereof and subject
to the provisions of the second paragraph immediately following Section 3(U)
hereof, as promptly as practicable after the occurrence of such an event, use
its reasonable commercial efforts to prepare a supplement or post-effective
amendment to the Registration Statement or the related Prospectus or any
document incorporated therein by reference or file any other required document
so that, as thereafter delivered to the purchasers of the Registrable Securities
or Participating Broker-Dealers, such Prospectus will not contain at the time of
such delivery any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading or will remain so
qualified. At such time as such public disclosure is otherwise made or the
Company determines that such disclosure is not necessary, in each case to
correct any misstatement of a material fact or to include any omitted material
fact, the Company agrees promptly to notify each Holder of such determination
and to furnish each Holder such number of copies of the Prospectus as amended or
supplemented, as such Holder may reasonably request;

(M) obtain a CUSIP number for all Exchange Securities or Registrable Securities,
as the case may be, not later than the effective date of a Registration
Statement, and provide the Trustee with certificates for the Exchange Securities
or the Registrable Securities, as the case may be, in a form eligible for
deposit with the Depositary;

(N) unless the Indenture, as it relates to the Exchange Securities or the
Registrable Securities, as the case may be, has already been so qualified, use
its reasonable commercial efforts to (i) cause the Indenture to be qualified
under the TIA in connection with the registration of the Exchange Securities or
Registrable Securities, as the case may be, (ii) cooperate with the Trustee and
the Holders to effect such changes to the Indenture as may be required for the
Indenture to be so qualified in accordance with the terms of the TIA and (iii)
execute, and use its reasonable commercial efforts to cause the Trustee to
execute, all documents as may be required to effect such changes, and all other
forms and documents required to be filed with the SEC to enable the Indenture to
be so qualified in a timely manner;

 

14



--------------------------------------------------------------------------------

(O) in the case of a Shelf Registration, enter into agreements (including, if
requested, an underwriting agreement in customary form containing customary
representations, warranties, terms and conditions; provided, that the Company
shall not be required to enter into such agreement more than once with respect
to each series of Registrable Securities and may delay entering into such
agreement until the consummation of any underwritten public offering which the
Company may have then undertaken) and take all other customary and appropriate
actions in order to expedite or facilitate the disposition of such Registrable
Securities and in connection whether or not an underwriting agreement is entered
into and whether or not the registration is an underwritten registration:

(i) obtain opinions of counsel of the Company and updates thereof (which counsel
and opinions (in form, scope and substance) shall be reasonably satisfactory to
the managing underwriters, if any, and the Holders of a majority in principal
amount of the Registrable Securities being sold) addressed to each selling
Holder and the underwriters, if any, covering the matters customarily covered in
opinions requested in sales of securities or underwritten offerings of the
Company;

(ii) obtain “comfort” letters and updates thereof from the Company’s independent
certified public accountants (and, if necessary, any other independent certified
public accountants of any subsidiary of the Company or of any business acquired
by the Company for which financial statements are, or are required to be,
included in the Registration Statement) addressed to the underwriters, if any,
and use reasonable efforts to have such letter addressed to the selling Holders
of Registrable Securities (to the extent consistent with Statement on Auditing
Standards No. 72 of the American Institute of Certified Public Accounts), such
letters to be in customary form and covering matters of the type customarily
covered in “comfort” letters to underwriters in connection with similar
underwritten offerings of the Company;

(iii) if an underwriting agreement is entered into, cause the same to set forth
indemnification provisions and procedures substantially equivalent to the
indemnification provisions and procedures set forth in Section 4 hereof with
respect to the underwriters and all other parties to be indemnified pursuant to
said Section; and

(iv) deliver such documents and certificates as may be reasonably requested and
as are customarily delivered in similar offerings to the Holders of a majority
in principal amount of the Registrable Securities being sold and the managing
underwriters, if any; the above shall be done at (i) the effectiveness of such
Registration Statement (and each post-effective amendment thereto) and (ii) each
closing under any underwriting or similar agreement as and to the extent
required thereunder;

(P) in the case of a Shelf Registration or if a Prospectus is required to be
delivered by any Participating Broker-Dealer in the case of an Exchange Offer,
make available for inspection by representatives of the Holders of the
Registrable

 

15



--------------------------------------------------------------------------------

Securities, any underwriters participating in any disposition pursuant to a
Shelf Registration Statement, any Participating Broker-Dealer and any counsel or
accountant retained by any of the foregoing, all financial and other records,
pertinent corporate documents and properties of the Company reasonably requested
by any such persons, and use commercially reasonable efforts to cause the
respective officers, directors, employees and any other agents of the Company to
supply all information reasonably requested by any such representative,
underwriter, special counsel or accountant in connection with a Registration
Statement and make such representatives of the Company available for discussion
of such documents as shall be reasonably requested by the Dealer Manager in
order to enable such persons to conduct a reasonable investigation within the
meaning of Section 11 of the Securities Act, in each case as is customary for
similar due diligence investigations; provided, however, that such persons shall
first agree in writing with the Company that any information that is reasonably
and in good faith designated by the Company in writing as confidential at the
time of delivery of such information shall be kept confidential by such persons,
unless (i) disclosure of such information is required by court or administrative
order or is necessary to respond to inquiries of regulatory authorities, (ii)
disclosure of such information is required by law (including any disclosure
requirements pursuant to federal securities laws in connection with the filing
of the Shelf Registration Statement or the use of any Prospectus), (iii) such
information becomes generally available to the public other than as a result of
a disclosure or failure to safeguard such information by such persons or (iv)
such information becomes available to such persons from a source other than the
Company and its subsidiaries and such source is not known by such persons to be
bound by a confidentiality agreement; and provided, further, in the case of
making any such disclosure pursuant to (i) or (ii) above, (A) prior to (or, if
not practicable, within a reasonable amount of time thereafter) making such
disclosure, the disclosing person shall, if permitted by law and if practicable,
provide written notification to the Company of the event or legal provision
requiring such disclosure and the nature of the information to be disclosed and
(B) the disclosing person shall, at the Company’s expense, use all commercially
reasonable efforts to limit or prevent such disclosure; the foregoing inspection
and information gathering shall be coordinated by (x) the managing underwriter
in connection with any underwritten offering pursuant to a Shelf Registration,
(y) the Holder or Holders designated by the participating Majority Holders in
connection with any non-underwritten offering pursuant to a Shelf Registration
or (z) the Participating Broker-Dealer holding the largest amount of Registrable
Securities in the case of use of a Prospectus included in the Exchange Offer
Registration Statement, together with one counsel designated by and on behalf of
such persons. Notwithstanding the foregoing, the parties hereto agree that any
Dealer Manager, any underwriter and its or their respective affiliates will be
permitted to disclose confidential information without notification to the
Company in the case of disclosure to any governmental, supervisory or regulatory
body with jurisdiction over the Dealer Manager or underwriters, as appropriate.

(Q) (i) in the case of an Exchange Offer Registration Statement, within a
reasonable time prior to the filing of any Exchange Offer Registration
Statement, any Prospectus forming a part thereof, any amendment to an Exchange
Offer Registration Statement or amendment or supplement to such Prospectus,
provide copies of such document to the Dealer Manager and make such changes in
any such document prior to the filing thereof as the Dealer Manager may
reasonably request and, except as otherwise

 

16



--------------------------------------------------------------------------------

required by applicable law, not file any such document in a form to which the
Dealer Manager shall not have previously been advised and furnished a copy of or
to which the Dealer Manager shall reasonably object (which objection shall be
made within a reasonable period of time), and make the representatives of the
Company available for discussion of such documents as shall be reasonably
requested by the Dealer Manager; and (ii) in the case of a Shelf Registration, a
reasonable time prior to filing any Shelf Registration Statement, any Prospectus
forming a part thereof, any amendment to such Shelf Registration Statement or
amendment or supplement to such Prospectus, provide copies of such document to a
single counsel for the Holders of Registrable Securities participating in the
Shelf Registration Statement, to the Dealer Manager, and to the underwriter or
underwriters of an underwritten offering of Registrable Securities, if any, make
such changes in any such document prior to the filing thereof as the Dealer
Manager, a single counsel to the Holders or the underwriter or underwriters
reasonably request and not file any such document in a form to which the Dealer
Manager, a single counsel for the Holders of Registrable Securities or any
underwriter shall not have previously been advised and furnished a copy of or to
which the Dealer Manager, a single counsel to the Holders of Registrable
Securities or any underwriter shall reasonably object (which objection shall be
made within a reasonable period of time), and make the representatives of the
Company available for discussion of such document as shall be reasonably
requested by the Dealer Manager, a single counsel for the Holders of Registrable
Securities or any underwriter;

(R) use its reasonable commercial efforts to (a) if the New Notes have been
rated prior to the initial sale of such New Notes, confirm such ratings will
apply to the New Notes covered by a Registration Statement, or (b) if the New
Notes were not previously rated, cause the New Notes covered by a Registration
Statement to be rated with the appropriate rating agencies, if so requested by
Holders of a majority in aggregate principal amount of New Notes covered by such
Registration Statement, or by the managing underwriters, if any.

(S) otherwise comply with all applicable rules and regulations of the SEC and
make available to its security holders, as soon as reasonably practicable, an
earnings statement covering at least 12 months which shall satisfy the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder;

(T) cooperate and assist in any filings required to be made with FINRA and, in
the case of a Shelf Registration, in the performance of any due diligence
investigation by any underwriter and its counsel (including any “qualified
independent underwriter” that is required to be retained in accordance with the
rules and regulations of FINRA); and

(U) in the case of a Shelf Registration Statement, the Company may (as a
condition to such Holder’s participation in the Shelf Registration) require each
Holder of Registrable Securities to furnish to the Company such information
regarding the Holder and the proposed distribution by such Holder of such
Registrable Securities as the Company may from time to time reasonably require
for inclusion in the Shelf Registration Statement and request in writing.

 

17



--------------------------------------------------------------------------------

In the case of a Shelf Registration Statement, each Holder agrees, and in the
case of the Exchange Offer Registration Statement, each Participating
Broker-Dealer agrees, that, upon receipt of any notice from the Company of (a)
the happening of any event or the discovery of any facts, each of the kind
described in Sections 3(F)(ii), (iii) or (v) hereof or (b) the Company’s
determination, in its reasonable judgment, upon advice of counsel, that the
continued effectiveness and use of the Shelf Registration Statement or the
Prospectus included in the Shelf Registration Statement or the Exchange Offer
Registration Statement would (x) require the disclosure of material information,
which the Company has a bona fide business reason for preserving as
confidential, or (y) interfere with any financing, acquisition, corporate
reorganization or other material transaction involving the Company or any of its
subsidiaries, such Holder or Participating Broker-Dealer, as the case may be,
will forthwith discontinue disposition of Registrable Securities pursuant to
such Registration Statement or Prospectus until the receipt by such Holder or
Participating Broker-Dealer, as the case may be, of either copies of the
supplemented or amended Prospectus contemplated by Section 3(L) hereof, and, if
so directed by the Company, such Holder or Participating Broker-Dealers will
deliver to the Company (at its expense) all copies in its possession of the
Prospectus covering such Registrable Securities current at the time of receipt
of such notice, or notice in writing from the Company that such Holder or
Participating Broker-Dealers may resume disposition of Registrable Securities
pursuant to such Registration Statement or Prospectus. If the Company shall give
any such notice described in clause (a) above to suspend the disposition of
Registrable Securities pursuant to a Registration Statement as a result of the
happening of any event or the discovery of any facts, each of the kind described
in Section 3(F)(ii), (iii) or (v) hereof, the Company shall be deemed to have
used its reasonable commercial efforts to keep such Registration Statement
effective during such Suspension Period provided that the Company shall use its
reasonable commercial efforts to file and have declared effective (if an
amendment) as soon as practicable an amendment or supplement to such
Registration Statement. The Company shall extend the period during which such
Registration Statement shall be maintained effective or the Prospectus used
pursuant to this Agreement by the number of days during the period from and
including the date of the giving of the notice described in clauses (a) and (b)
above to and including the date when the Holders or Participating Broker-Dealers
shall have received copies of the supplemented or amended Prospectus necessary
to resume such dispositions or notification that they may resume such
disposition under an existing Prospectus.

If any of the Registrable Securities covered by any Shelf Registration Statement
are to be sold in an underwritten offering, the underwriter or underwriters and
manager or managers that will manage such offering will be selected by the
Majority Holders of such Registrable Securities included in such offering and
shall be reasonably acceptable to the Company. No Holder of Registrable
Securities may participate in any underwritten registration hereunder unless
such Holder (a) agrees to sell such Holder’s Registrable Securities on the basis
provided in any underwriting arrangements approved by the persons entitled
hereunder to approve such arrangements and (b) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents required under the terms of such underwriting arrangements.

 

18



--------------------------------------------------------------------------------

4. Indemnification; Contribution.

(A) The Company agrees to indemnify and hold harmless the Dealer Manager, their
respective affiliates, each Holder, each Participating Broker-Dealer and each
Person who participates as an underwriter (any such Person being an
“Underwriter”) and each Person, if any, who controls any Dealer Manager, Holder,
Participating Broker-Dealer or underwriter within the meaning of the Securities
Act or the Exchange Act (collectively, the “Section 4 Persons”), against any
losses, claims, damages, liabilities or expenses (including the reasonable cost
of investigating and defending against any claims therefore and reasonable and
documented counsel fees incurred in connection therewith as such expenses are
incurred), joint or several, which may be based upon either the Securities Act,
or the Exchange Act, or any other statute or at common law, on the ground or
alleged ground that (i) any Registration Statement (or any amendment or
supplement thereto) pursuant to which Exchange Securities or Registrable
Securities were registered under the Securities Act includes or allegedly
includes an untrue statement of material fact or omits to state a material fact
required to be stated therein or necessary in order to make the statements
therein not misleading, or (ii) any Prospectus included therein (or any
amendment or supplement thereto) includes or allegedly includes an untrue
statement of material fact or omits to state a material fact required to be
stated therein or necessary in order to make the statements therein not
misleading, in the light of the circumstances under which they were made, in
each case, unless such statement or omission was made in reliance upon, and in
conformity with, written information furnished to the Company by any such
Section 4 Person specifically for use in the preparation thereof; provided that
in no case is the Company to be liable with respect to any claims made against
any Section 4 Person unless such Section 4 Person shall have notified the
Company in writing within a reasonable time after the summons or other first
legal process giving information of the nature of the claim shall have been
served upon such Section 4 Person, but failure to notify the Company of any such
claim shall not relieve the Company from liability under this paragraph unless
and to the extent the Company did not otherwise learn of such claim and such
failure results in the forfeiture by the Company of substantial rights and
defenses.

The Company will be entitled to participate at its own expense in the defense,
or, if it so elects, to assume the defense of any suit brought to enforce any
such liability, but, if the Company elects to assume the defense, such defense
shall be conducted by counsel chosen by it; provided, however, that such counsel
shall be reasonably satisfactory to such Section 4 Persons. In the event that
the Company elects to assume the defense of any such suit and retains such
counsel, each Section 4 Person may retain additional counsel but shall bear the
fees and expenses of such counsel unless (i) the Company shall have specifically
authorized the retaining of such counsel or (ii) the parties to such suit
include the Section 4 Person and the Section 4 Persons and the Company have been
advised by such counsel that one or more legal defenses may be available to it
or them which may not be available to the Company, in which case the Company
shall not be entitled to assume the defense of such suit on behalf of such
Section 4 Person, notwithstanding its obligation to bear the reasonable fees and
expenses of such counsel, it being understood, however, that the Company shall
not, in connection with any one such suit or proceeding or separate but
substantially similar or related actions or proceedings in the same jurisdiction
arising out of the same general allegations or circumstances, be liable for the
reasonable fees and expenses of more than one separate firm of attorneys (and
not more than one local counsel) at any time for all such Section 4 Persons,
which

 

19



--------------------------------------------------------------------------------

firm shall be designated in writing by the Dealer Manager. The Company shall not
be liable to indemnify any Person for any settlement of any such claim effected
without the Company’s prior written consent, which consent shall not be
unreasonably withheld. The Company shall not, without the prior written consent
of the Section 4 Person, effect any settlement, compromise or consent to the
entry of judgment in any pending or threatened action, suit or proceeding in
respect of which any Section 4 Person is or could have been a party and
indemnity was or could have been sought hereunder by such Section 4 Person,
unless such settlement, compromise or consent (x) includes an unconditional
release of such Section 4 Person from all liability on claims that are the
subject matter of such action, suit or proceeding and (y) does not include a
statement as to or an admission of fault, culpability or failure to act by or on
behalf of any Section 4 Person. This indemnity agreement will be in addition to
any liability, which the Company might otherwise have.

(B) Each Section 4 Person agrees severally and not jointly to indemnify and hold
harmless the Company, each of the Company’s directors, each of the Company’s
officers who have signed the Registration Statement and each person, if any, who
controls the Company within the meaning of the Securities Act or the Exchange
Act, against any losses, claims, damages, liabilities or expenses (including the
reasonable cost of investigating and defending against any claims therefor and
reasonable and documented counsel fees incurred in connection therewith as such
expenses are incurred), joint or several, which may be based upon the Securities
Act, or any other statute or at common law, on the ground or alleged ground that
(i) any Registration Statement (or any amendment or supplement thereto) pursuant
to which Exchange Securities or Registrable Securities were registered under the
Securities Act includes or allegedly includes an untrue statement of material
fact or omits to state a material fact required to be stated therein or
necessary in order to make the statements therein not misleading or (ii) any
Prospectus included therein (or any amendment or supplement thereto) includes or
allegedly includes an untrue statement of material fact or omits to state a
material fact required to be stated therein or necessary in order to make the
statements therein not misleading in the light of the circumstances under which
they were made, but, in each case, only insofar as any such statement or
omission was made in reliance upon, and in conformity with, written information
furnished to the Company by such Section 4 Person specifically for use in the
preparation thereof; provided that in no case is such Section 4 Person to be
liable with respect to any claims made against the Company or any such director,
officer or controlling person unless the Company or any such director, officer
or controlling person shall have notified such Section 4 Person in writing
within a reasonable time after the summons or other first legal process giving
information of the nature of the claim shall have been served upon the Company
or any such director, officer or controlling person, but failure to notify such
Section 4 Person of any such claim shall not relieve such Section 4 Person from
liability under this paragraph unless and to the extent such Section 4 Person
did not otherwise learn of such action and such failure results in the
forfeiture by such Section 4 Person of substantial rights and defenses.

Such Section 4 Person will be entitled to participate at its own expense in the
defense, or, if it so elects, to assume the defense of any suit brought to
enforce any such liability, but, if such Section 4 Person elects to assume the
defense, such defense shall be conducted by counsel chosen by it. In the event
that such Section 4 Person elects to

 

20



--------------------------------------------------------------------------------

assume the defense of any such suit and retain such counsel, the Company or such
director, officer or controlling person, defendant or defendants in the suit,
may retain additional counsel but shall bear the fees and expenses of such
counsel unless (i) such Section 4 Person shall have specifically authorized the
retaining of such counsel or (ii) the parties to such suit include the Company
or any such director, officer or controlling person and such Section 4 Person
and the Company or such director, officer or controlling person have been
advised by such counsel that one or more legal defenses may be available to it
or them which may not be available to such Section 4 Person, in which case such
Section 4 Person shall not be entitled to assume the defense of such suit on
behalf of the Company or such director, officer or controlling person,
notwithstanding its obligation to bear the reasonable fees and expenses of such
counsel, it being understood, however, that such Section 4 Person shall not, in
connection with any one such suit or proceeding or separate but substantially
similar or related actions or proceedings in the same jurisdiction arising out
of the same general allegations or circumstances, be liable for the reasonable
fees and expenses of more than one a separate firm of attorneys (and not more
than one local counsel) at any time for all of the Company and any such
director, officer or controlling person, which firm shall be designated in
writing by the Company. Such Section 4 Person shall not be liable to indemnify
any person for any settlement of any such claim effected without such Section 4
Person’s prior written consent, which consent shall not be unreasonably
withheld. This indemnity agreement will be in addition to any liability which
such Section 4 Person might otherwise have.

(C) If the indemnification provided for in this Section 4 is unavailable or
insufficient to hold harmless an indemnified party under subsections (A) or (B)
above, then each indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of the losses, claims, damages or
liabilities referred to in subsection (A) or (B) above (i) in such proportion as
is appropriate to reflect the relative benefits received by the Company on the
one hand and the Section 4 Persons on the other from the offering of the New
Notes or (ii) if the allocation provided by clause (i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above but also the relative fault of
the Company on the one hand and the Section 4 Person on the other in connection
with the statements or omissions which resulted in such losses, claims, damages
or liabilities as well as any other relevant equitable considerations. The
relative benefits of such indemnifying party and indemnified party shall be
determined by reference to the relative benefits received by the Company from
the initial offering and sale of the New Notes, on the one hand, and by a holder
from receiving Registrable Securities or Exchange Securities registered under
the Securities Act, on the other. The relative fault of the parties shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company or the Section 4
Persons and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such untrue or alleged untrue statement or
omission. The amount paid by an indemnified party as a result of the losses,
claims, damages or liabilities referred to in the first sentence of this
subsection (C) shall be deemed to include any legal or other expenses reasonably
incurred by such indemnified party in connection with investigating or defending
any action or claim which is the subject of this subsection (C).

 

21



--------------------------------------------------------------------------------

Notwithstanding the provisions of this Section 4(C), no Section 4 Person shall
be required to contribute any amount in excess of the amount by which the dollar
amount of the proceeds received by such Section 4 Person from the sale of any
Registrable Securities (after deducting any fees, discounts and commissions
applicable thereto) exceeds the amount of any damages which such Section 4
Person has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission, and no Underwriter shall be
required to contribute any amount in excess of the amount by which the total
price at which the Registrable Securities underwritten by it and distributed to
the public exceeds the amount of any damages which such Underwriter has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Section 4 Persons’ obligations in this
subsection (C) to contribute are several in proportion to the principal amount
of Registrable Securities registered or underwritten, as the case may be, by
them and not joint.

5. Miscellaneous.

5.1. Rule 144 and Rule 144A. The Company agrees with each Holder of Registrable
Securities, for so long as any Registrable Securities remain outstanding and
during any period in which the Company is not subject to Section 13 or 15(d) of
the Exchange Act, to make available, upon request of any Holder of Registrable
Securities in connection with any sale thereof and any prospective purchaser of
such Registrable Securities designated by such Holder or beneficial owner
Registrable Securities, the information required by Rule 144A(d)(4) under the
Act in order to permit resales of such Registrable Securities pursuant to Rule
144A under the Act.

5.2. No Inconsistent Agreements. The Company has not entered into and the
Company will not after the date of this Agreement enter into any agreement which
is inconsistent with the rights granted to the Holders of Registrable Securities
in this Agreement or otherwise conflicts with the provisions hereof. The rights
granted to the Holders hereunder do not and will not for the term of this
Agreement in any way conflict with the rights granted to the holders of the
Company’s other issued and outstanding securities under any such agreements.

5.3. Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
unless the Company has obtained the written consent of Holders of at least a
majority in aggregate principal amount of the outstanding Registrable
Securities; provided that in the event the Company increases the aggregate
principal amount of, and issues additional 2021 Notes or 2023 Notes, such
additional New Notes issued shall be deemed to be included in the definition of
New Notes hereunder, and any initial purchasers named in any purchase agreement
executed in connection with such additional New Notes issued shall be deemed to
have the same rights and privileges as the Dealer Manager possess hereunder, and
provided further that the Company may amend, modify or supplement the provisions
hereof to reflect the increase in the aggregate principal

 

22



--------------------------------------------------------------------------------

amount of the New Notes, including any other changes deemed by the Company to be
necessary, advisable or appropriate to reflect such increase, without the
written consent of the Holders to the extent such amendment, modification or
supplement does not have a material adverse effect on the Holders. Without the
consent of the Holder of each Security however, no modification may change the
provisions relating to the payment of Additional Interest.

5.4. Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand delivery, registered first-class
mail, telex, telecopier, or any courier guaranteeing overnight delivery (a) if
to a Holder, at the most current address given by such Holder to the Company by
means of a notice given in accordance with the provisions of this Section 5.4,
which address initially is the address set forth in the Dealer Manager Agreement
with respect to the Dealer Manager; and (b) if to the Company, initially at the
Company’s address set forth in the Dealer Manager Agreement, and thereafter at
such other address of which notice is given in accordance with the provisions of
this Section 5.4.

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; two Business Days after
being deposited in the mail, postage prepaid, if mailed; when answered back, if
telexed; when receipt is acknowledged, if telecopied; and on the next Business
Day if timely delivered to an air courier guaranteeing overnight delivery.

Copies of all such notices, demands or other communications shall be
concurrently delivered by the person giving the same to the Trustee under the
Indenture, at the address specified in such Indenture.

5.5. Successor and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors, assigns and transferees of each of the parties,
including, without limitation and without the need for an express assignment,
subsequent Holders; provided that nothing herein shall be deemed to permit any
assignment, transfer or other disposition of Registrable Securities in violation
of the terms of the Dealer Manager Agreement or the Indenture.

If any transferee of any Holder shall acquire Registrable Securities, in any
manner, whether by operation of law or otherwise, such Registrable Securities
shall be held subject to all of the terms of this Agreement, and by taking and
holding such Registrable Securities such person shall be conclusively deemed to
have agreed to be bound by and to perform all of the terms and provisions of
this Agreement, including the restrictions on resale set forth in this Agreement
and, if applicable, the Dealer Manager Agreement, and such person shall be
entitled to receive the benefits hereof.

5.6. Third Party Beneficiaries. The Dealer Manager (even if the Dealer Manager
is not a Holder of Registrable Securities) shall be a third party beneficiary to
the agreements made hereunder between the Company, on the one hand, and the
Holders, on the other hand, and shall have the right to enforce such agreements
directly to the extent they deem such enforcement necessary or advisable to
protect their rights or the rights of Holders hereunder. Each Holder of
Registrable Securities shall be a third party beneficiary to the agreements made
hereunder between the Company, on the one hand,

 

23



--------------------------------------------------------------------------------

and the Dealer Manager, on the other hand, and shall have the right to enforce
such agreements directly to the extent it deems such enforcement necessary or
advisable to protect its rights hereunder.

5.7. No Fiduciary Duty. The Dealer Manager have entered into this Agreement on
behalf of holders that receive New Notes pursuant to the Private Exchange
Offer. Notwithstanding anything otherwise provided in this Agreement, no
fiduciary or agency relationship shall be deemed to exist between the Dealer
Manager, on the one hand, and any such holder, on the other hand, as a result of
this Agreement.

5.8. Restriction on Resales. The Company will not, and will cause its
“affiliates” (as such term is defined in Rule 144(a)(1) under the Securities
Act) not to, resell any New Notes which are “restricted securities” (as such
term is defined under Rule 144(a)(3) under the Securities Act) that have been
reacquired by any of them except pursuant to an effective registration statement
under the Securities Act or, in the case of such affiliates, pursuant to Rule
144.

5.9. Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed signature page of
this Agreement by facsimile or any other rapid transmission device designed to
produce a written record of the communication transmitted shall be as effective
as delivery of a manually executed counterpart thereof.

5.10. Headings. The headings in this Agreement are for the convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

5.11. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICT OF LAWS THEREOF.

5.12. Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable, the validity, legality and enforceability of
any such provision in every other respect and of the remaining provisions
contained herein shall not be affected or impaired thereby.

5.13. Entire Agreement. This Agreement and the Dealer Manager Agreement
represent the entire agreement among the parties hereto with respect to the
subject matter hereof and supersedes and replaces any and all prior agreements
and understandings, whether oral or written, with respect thereto.

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

NEWELL BRANDS INC. By:  

/s/ Bradford R. Turner

  Name:   Bradford R. Turner   Title:   Chief Legal Officer and Corporate
Secretary

 

25



--------------------------------------------------------------------------------

CONFIRMED AND ACCEPTED AS OF THE DATE FIRST ABOVE WRITTEN: Goldman, Sachs & Co.
By:  

/s/ Adam Greene

  Name:   Adam Greene   Title:   Vice President As Dealer Manager

 

26



--------------------------------------------------------------------------------

ANNEX A

Each broker-dealer that receives Exchange Securities for its own account
pursuant to the Exchange Offer must acknowledge that it will deliver a
prospectus in connection with any resale of such Exchange Securities. The Letter
of Transmittal states that by so acknowledging and by delivering a prospectus, a
broker-dealer will not be deemed to admit that it is an “underwriter” within the
meaning of the Securities Act. This Prospectus, as it may be amended or
supplemented from time to time, may be used by a broker-dealer in connection
with resales of Exchange Securities received in exchange for New Notes where
such New Notes were acquired by such broker-dealer as a result of market-making
activities or other trading activities. The Company has agreed that, for a
period of 180 days after the expiration of the Exchange Offer (as defined
herein), it will make this Prospectus available to any broker-dealer for use in
connection with any such resale. See “Plan of Distribution.”



--------------------------------------------------------------------------------

ANNEX B

Each broker-dealer that receives Exchange Securities for its own account in
exchange for New Notes, where such New Notes were acquired by such broker-dealer
as a result of market-making activities or other trading activities, must
acknowledge that it will deliver a prospectus in connection with any resale of
such Exchange Securities. See “Plan of Distribution.”



--------------------------------------------------------------------------------

ANNEX C

PLAN OF DISTRIBUTION

Each broker-dealer that receives Exchange Securities for its own account
pursuant to the Exchange Offer must acknowledge that it will deliver a
prospectus in connection with any resale of such Exchange Securities. This
Prospectus, as it may be amended or supplemented from time to time, may be used
by a broker-dealer in connection with resales of Exchange Securities received in
exchange for New Notes where such New Notes were acquired as a result of
market-making activities or other trading activities. The Company has agreed
that, for a period of 180 days after the expiration of the Exchange Offer, it
will make this Prospectus, as amended or supplemented, available to any
broker-dealer for use in connection with any such resale.

The Company will not receive any proceeds from any sale of Exchange Securities
by broker-dealers. Exchange Securities received by broker-dealers for their own
account pursuant to the Exchange Offer may be sold from time to time in one or
more transactions in the over-the-counter market, in negotiated transactions,
through the writing of options on the Exchange Securities or a combination of
such methods of resale, at market prices prevailing at the time of resale, at
prices related to such prevailing market prices or negotiated prices. Any such
resale may be made directly to purchasers or to or through brokers or dealers
who may receive compensation in the form of commissions or concessions from any
such broker-dealer or the purchasers of any such Exchange Securities. Any
broker-dealer that resells Exchange Securities that were received by it for its
own account pursuant to the Exchange Offer and any broker or dealer that
participates in a distribution of such Exchange Securities may be deemed to be
an “underwriter” within the meaning of the Securities Act and any profit on any
such resale of Exchange Securities and any commission or concessions received by
any such persons may be deemed to be underwriting compensation under the
Securities Act. The Letter of Transmittal states that, by acknowledging that it
will deliver and by delivering a prospectus, a broker-dealer will not be deemed
to admit that it is an “underwriter” within the meaning of the Securities Act.

For a period of 180 days after the expiration of the Exchange Offer the Company
will promptly send additional copies of this Prospectus and any amendment or
supplement to this Prospectus to any broker-dealer that requests such documents
in the Letter of Transmittal. The Company has agreed to pay all expenses
incident to the Exchange Offer (including the expenses of one counsel for the
Holders of the New Notes) other than commissions or concessions of any brokers
or dealers and will indemnify the Holders of the New Notes (including any
broker-dealers) against certain liabilities, including liabilities under the
Securities Act.



--------------------------------------------------------------------------------

ANNEX D

¨ CHECK HERE IF YOU ARE A BROKER-DEALER AND WISH TO RECEIVE 10 ADDITIONAL COPIES
OF THE PROSPECTUS AND 10 COPIES OF ANY AMENDMENTS OR SUPPLEMENTS THERETO.

 

Name:  

 

   Address:  

 

  

If the undersigned is not a broker-dealer, the undersigned represents that it is
not engaged in, and does not intend to engage in, a distribution of Exchange
Securities. If the undersigned is a broker-dealer that will receive Exchange
Securities for its own account in exchange for New Notes that were acquired as a
result of market-making activities or other trading activities, it acknowledges
that it will deliver a prospectus in connection with any resale of such Exchange
Securities; however, by so acknowledging and by delivering a prospectus, the
undersigned will not be deemed to admit that it is an “underwriter” within the
meaning of the Securities Act.